Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products,
Complainant,
v.
Del Prado Gas and Food Mart LLC / Sunoco,
Respondent.

Docket No. C-15-3449
FDA No. FDA-2015-H-2632

Decision No. CR4515

Date: January 29, 2016

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) initiated a $500 civil money penalty (CMP)
action against Respondent for unlawfully selling cigarettes to minors, on two occasions,
and failing to verify, by means of photo identification containing a date of birth, that the
purchasers were 18 years of age or older, on two occasions, in violation of the Federal
Food, Drug, and Cosmetic Act (Act), 21 U.S.C. § 301 et seq., and its implementing
regulations, 21 C.F.R. pt. 1140. During the hearing process, Respondent failed to comply
with a judicial direction regarding CTP’s discovery request. I therefore strike
Respondent’s answer and issue this decision of default judgment.

I. Procedural History

Respondent timely answered CTP’s complaint opposing the CMP and requested a
hearing. I issued an Acknowledgement and Prehearing Order (APHO) that set deadlines
for parties’ submissions, including the September 28, 2015 deadline to request that the
opposing party provide copies of documents relevant to this case. Additionally, the
APHO stated that a party receiving such a request must provide the requested documents
no later than 30 days after the request.

CTP served Respondent with its request for documents on September 28, 2015. On
November 9, 2015, CTP filed a motion to compel discovery indicating that Respondent
did not respond to its request for production of documents. See 21 C.F.R. § 17.23(a). On
November 9, 2015, CTP also filed a motion to extend the deadlines. Pursuant to my
direction, a November 12, 2015 letter allowed Respondent until November 27, 2015 to
file an objection to CTP’s motion to compel discovery. The November 12, 2015 letter
also extended the parties’ pre-hearing exchange deadlines.

On December 1, 2015, I issued an Order that granted CTP’s motion to compel discovery.
I noted that Respondent had not filed a response to CTP’s motion to compel discovery.
In that Order, I stated that Respondent shall comply with CTP’s request for production of
documents by December 16, 2015. I further stated that:

Failure to do so may result in sanctions, including the issuance of an Initial
Decision and Default Judgment finding Respondent liable for the violations
listed in the Complaint and imposing a civil money penalty. CTP shall file
a status report by December 22, 2015, informing me of whether it is
seeking sanctions.

Emphasis removed.

On December 18, 2015, CTP filed an updated status report advising me that Respondent
had not complied with my December 1, 2015 Order. On December 18, 2015, CTP also
filed a motion to impose sanctions that asked me to strike the Respondent’s answer and
issue a default judgment in this case.

Il. Striking Respondent’s Answer

Respondent failed to file a response to CTP’s motion to compel discovery, and to comply
with the December 1, 2015 Order compelling discovery responses to be provided by
December 16, 2015. Respondent did not comply with CTP’s discovery requests.
Respondent has not made any contact with this Court since August 21, 2015, the date
Respondent timely filed its answer. Respondent’s failure to effectively prosecute and
defend actions taken over the course of the proceedings have interfered with the orderly
and speedy processing of this case, further warranting imposition of sanctions. See

21 C.F.R. § 17.35(a) (1)(2) and (3).

Due to Respondent’s noncompliance with the December 1, 2015 Order compelling
discovery, I am striking Respondent’s Answer, issuing this default decision, and
assuming the facts alleged in CTP’s complaint to be true. See 21 C.F.R.
§ 17.35(c) (3), 17.11(a). The harshness of the sanctions I impose upon either party must
relate to the nature and severity of the misconduct or failure to comply, and I find the
failure to comply here sufficiently egregious to warrant striking the answer and issuing a
decision without further proceedings. See 21 C.F.R. § 17.35(b). Respondent failed to
comply with the December 1, 2015 Order, nor did it provide any adequate justification
for not doing so.

III. Default Decision

Striking Respondent’s answer leaves the Complaint unanswered. Therefore, I am
required to issue an initial decision by default if the complaint is sufficient to justify a
penalty. 21 C.F.R. § 17.11(a). Accordingly, I must determine whether the allegations in
the Complaint establish violations of the Act.

For purposes of this decision, I assume the facts alleged in the Complaint are true and
conclude that default judgment is merited based on the allegations of the Complaint and
the sanctions imposed on Respondent for failure to comply with my orders. 21 C.F.R.
§ 17.11. Specifically:

¢ During an inspection of Respondent’s establishment on November 19, 2014, at
approximately 4:41 PM, an FDA-commissioned inspector observed that “a person
younger than 18 years of age was able to purchase a package of Camel Crush
Menthol cigarettes . . . [.]” The inspector also observed that “the minor's
identification was not verified before the sale... .” Complaint § 10.

¢ On December 18, 2014, CTP issued a Warning Letter to Respondent regarding the
inspector’s observation from November 19, 2014. The letter explained that the
observations constituted violations of regulations found at 21 C.F.R. § 1140.14(a)
and (b)(1), and that the named violations were not necessarily intended to be an
exhaustive list of all violations at the establishment. The Warning Letter went on
to state that if Respondent failed to correct the violations, regulatory action by the
FDA or a civil money penalty action could occur and that Respondent is
responsible for complying with the law. Complaint § 10.

Hamza Rashid responded to the Warning Letter in an undated letter that CTP
received on January 7, 2015. “Mr. Rashid stated that he had ‘spoken with the
cashier in question as well as all the other persons working at the location and
advised them that this [would] not be tolerated.’ CTP responded to Mr. Rashid by
letter dated February 17, 2015, stating that a response was received, but seeking
further clarification of the remedial actions taken and reminding [Respondent] of
its continuing obligation to be in compliance with the Act and its implementing
regulations. CTP did not receive further clarification of Respondent's remedial
actions taken.” Complaint § 11.
e During a subsequent inspection of Respondent’s establishment on April 6, 2015, at
approximately 12:56 PM, an FDA-commissioned inspector documented that “a
person younger than 18 years of age was able to purchase a package of 305’s
Menthol Kings cigarettes . . . [.]” The inspector also observed that “the minor’s
identification was not verified before the sale... .” Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is misbranded
if distributed or offered for sale in any state in violation of regulations issued under
section 906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. § 1140.1(b). The
Secretary of the U.S. Department of Health and Human Services issued the regulations at
21 CFR. pt. 1140 under section 906(d) of the Act. 21 U.S.C. § 387a-1; see 21 U.S.C.

§ 387f(d)(1); 75 Fed. Reg. 13,225, 13,229 (Mar. 19, 2010). The regulations prohibit the
sale of cigarettes to any person younger than 18 years of age. 21 C.F.R. § 1140.14(a).
The regulations also require retailers to verify, by means of photo identification
containing a purchaser’s date of birth, that no cigarette purchasers are younger than 18
years of age. 21 C.F.R. § 1140.14(b)(1).

Taking the above alleged facts as true, Respondent violated the prohibition against selling
tobacco to persons younger than 18 years of age, 21 C.F.R. § 1140.14(a), on November
19, 2014, and April 6, 2015. On those same dates, Respondent also violated the
requirement that retailers verify, by means of photo identification containing a
purchaser’s date of birth, that no tobacco purchasers are younger than 18 years of age.

21 C.F.R. § 1140.14(b)(1). Therefore, Respondent’s actions constitute violations of law
that merit a civil money penalty.

CTP has requested a fine of $500, which is a permissible fine under the regulations.
21 C.F.R. § 17.2. Therefore, I find that a civil money penalty of $500 is warranted and so
order one imposed.

/s/
Steven T. Kessel
Administrative Law Judge

